Citation Nr: 0704599	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an increased rating for pneumoconiosis, rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision that denied a claim 
for an increased rating for service-connected inactive 
chronic pulmonary pneumoconiosis (rated 10 percent 
disabling).  The veteran testified before the Board in 
January 2007.  The Board has advanced his case on the docket.  
38 U.S.C.A. § 7107 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action is required.


REMAND

The veteran underwent a VA respiratory examination by a VA 
staff physician in July 2002, with chest X-ray and pulmonary 
function testing.  Also, in September 2004, the veteran 
underwent a VA respiratory examination by the VA staff 
physician who had examined him in 2002.  The doctor 
identified himself as an internal medicine physician.  This 
later examination was for the express purpose of evaluating 
the possibility of any relationship between the veteran's 
service-connected pneumoconiosis and subsequently diagnosed 
COPD.  On remand, an examination by a specialist in pulmonary 
disorders would be helpful.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Schedule the veteran for a 
respiratory examination by a specialist 
in pulmonary disorders.  Provide the 
claim folder to the specialist.  

--The examination should 
include appropriate pulmonary 
function testing, as well as 
any other diagnostic tests 
deemed necessary by the 
specialist.  

--The specialist should 
discuss what portion, if any, 
of the veteran's current 
respiratory symptoms is 
attributable to his service-
connected pneumoconiosis 
either by causation or by 
aggravation.  If it is not 
possible to so allocate the 
symptoms, then the examiner 
should make that conclusion 
for the record.  

2.  Then readjudicate the claim for an 
increased rating for service-connected 
pneumoconiosis (now rated 10 percent 
disabling).  If the decision is adverse 
to the veteran, then provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then return the case to the Board for 
its review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


